Cobb, J.
1. The motion to dismiss the writ of error must be overruled. Under the ruling in Cooper v. State, 103 Ga. 405, which was followed in Medlock v. Haslett, 115 Ga. 428, the act of November 21,1901 (Acts 1901, p. 94) had the effect to constitute the then existing city court of Bainbridge a constitutional city court.
2. The evidence discloses a case very similar to that which was contained in the record in the case of Southern Railway Co. v. Pace, 114 Ga. 712. That decision was followed in the case of Southern Railway Co. v. Horine, 115 Ga. 664. Under these rulings, the evidence in the present case did not authorize a verdict in favor of the plaintiff, and the judge should have granted a new trial.

Judgment reversed.


All the Justices concur.